Citation Nr: 1435210	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-47 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to disability rating in excess of 10 percent for a post left salpingo oophorectomy for ruptured corpus luteum cyst of the left ovary.  


REPRESENTATION

Appellant represented by:	Attorney Deanne L. Bonner


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran a rating in excess of 10 percent for her left ovary.  

In a May 2014 Board hearing, the Veteran testified in support of her claims before an Acting Veterans Law Judge (VLJ); a transcript of that hearing is associated with the claims file.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  

The issues of whether new and material evidence has been received to reopen the Veteran's claim for Pelvic Inflammatory Disease (PID) and also a claim for a disability rating in excess of 10 percent for dysthymic disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

In a February 2009 claim the Veteran essentially contends that her service-connected disability has increased in severity since she was service connected for it in March of 1980.  In May 2014 the Veteran had a Board hearing, at which time she stated that her pelvic pain and other symptoms associated with her pelvic pain, including mid-back pain, have gotten worse over the years.  The Veteran also reported that she had a scar as a result of her left ovary removal.  She reported that the scar has recently been causing her some discomfort, including pain and itching.  A review of the record shows that the Veteran was last afforded a VA examination in November 2009 for her service-connected left oophorectomy for a ruptured cyst, and other gynecological conditions.  The examiner did not review the Veteran's claims file or medical records.  At that examination, the examiner noted that the Veteran previously had her left ovary and tube removed.  Upon examination of the Veteran, the examiner reported that there was evidence of complete ovarian atrophy, as neither ovary was palpable.  The examiner did not address the Veteran's postsurgical scar.  

In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of all residuals of the Veteran's service-connected post oophorectomy, to include an evaluation of the resulting scar.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  Additionally, any outstanding VA treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to identify any outstanding, pertinent medical records from the Veteran.  Any additional treatment records identified by the Veteran should be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of any unsuccessful efforts, in order to allow her the opportunity to obtain and submit those records for VA review.

2. Thereafter, schedule the Veteran for a VA examination for her service connected post oophoretomy.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The VA examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of all residuals of the Veteran's service-connected post oophorectomy, to include any functional loss due to this disability.  The examiner must also include a statement as to the current symptoms associated with the Veteran's postsurgical scar.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  Any report prepared must be typed.

3. Thereafter, readjudicate the claim.   If the benefit sought on appeal remains denied, the Veteran and her attorney should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  After the Veteran and her attorney have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



